Citation Nr: 9926224	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Mr. Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This appeal arises from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO), 

In December 1997, the Board granted service connection for 
schizophrenia, undifferentiated type.  In the February 1998 
decision, the RO implemented the Board's decision and 
assigned a 70 percent rating for schizophrenia, 
undifferentiated type, effective from September 9, 1991.

The notice of disagreement and the substantive appeal 
included the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The statement of the case included the law and regulations 
regarding unemployability benefits.  Accordingly, this issue 
is properly before the Board for appellate consideration. 

In the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, received in March 1998, the veteran raised the 
issues of entitlement to an earlier effective date for the 
grant of service connection for schizophrenia.  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action. 


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  See 38 C.F.R. § 3.326 
(1998); Littke v. Derwinski, 1 Vet. App. 90 (1990). 
The most recent medical evidence of record is a VA 
psychiatric examination report, dated in January 1998.  A 
review of the report shows that the veteran reported that he 
had been hospitalized at the Jackson VA hospital three years 
earlier (1995).  He also stated that he had attended the 
Macon Mental Health Clinic since 1977.  These records are not 
on file.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

It is noted that the Statement of the Case, dated in March 
1998, has only considered whether an increased evaluation is 
warranted for the veteran's service-connected disability 
based on the appropriate diagnostic criteria for mental 
disorders under the revised rating criteria. 

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In view of these facts, the Board is of the opinion that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric problems 
since 1990.  The RO should then obtain 
all records, which are not on file, to 
include any treatment records from the VA 
medical facility in Jackson, Mississippi, 
and for records associated with treatment 
received at the Macon Mental Health 
Clinic since 1977.  The RO should also 
notify the veteran that, on remand, he 
may submit additional evidence and 
argument in support of his claim.  

2.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey in order to determine the impact of 
his psychiatric disorder on his social and 
industrial adaptability.  It is requested 
that the examiner obtain a detailed 
employment history.  The claims folder 
must be made available to the VA social 
worker in conjunction with the survey.

3.  Following completion of the 
foregoing, a VA examination should be 
performed by a psychiatrist in order to 
determine the severity of his service-
connected schizophrenia, undifferentiated 
type.  The claims folder and a copy of 
this Remand should be furnished to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed.  The examiner is requested 
to provide an opinion on the degree of 
social and industrial impairment caused 
by the service-connected schizophrenia.  
The examiner should assign a numerical 
code on the Global Assessment of 
Functioning Scale, and include a 
definition of the numerical code 
assigned, as it pertains to the service 
connected disorder.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue currently on 
appeal, to include consideration of both 
the old and revised rating criteria as 
well as staged ratings as set forth in 
the Fenderson case.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, which includes the old rating criteria for 
rating mental disorders, and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


